DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending and subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Interpretation
	The term “impurities” recited in claims 1 and 7 is interpreted to mean any non-ethylene compounds. 

Claim Objections
Claims 1, 5-7, 11, and 12 are objected to because of the following informalities.
Claim 1, line 4: For clarity, “an at least two beds” should state “[[an]] at least two beds.”
Claim 1, lines 4-5: For clarity, “a one or more adsorbent particles” should state “[[a]] one or more adsorbent particles.” 
Claim 1, line 10: For clarity, Applicant is suggested to amend “wherein a contacting in the one of the at least two beds occurs” to state (i) “wherein [[a]] the contacting [[in]] of the one of the at least two beds by the feed gas stream occurs” or (ii) “wherein the adsorption step occurs.”
Claim 1, lines 12-13: For clarity, “and thereby producing a product gas stream” should state (i) “and thereby produces[[ing]] a product gas stream” or (ii) “and the desorption step produces a product gas stream.”
Claim 1, lines 12-15: For clarity, Applicant is suggested to amend “a product gas stream during the desorption step containing no greater than about 2 mol % impurities, at least about 98 mol % of the ethylene recovered from the feed gas stream” to state “[[a]] the product gas stream during the desorption step containing no greater than about 2 mol % impurities[[,]] and at least about 98 mol % of the ethylene recovered from the feed gas stream.”
Claim 1 lines 18-19: The limitations “the impurity-enriched gas stream” and “the outlet end” lack antecedent basis and should state “the impurity-enriched gas stream” and “[[the]] an outlet end,” respectively.

Claim 5, lines 3-12: For clarity, the following changes are suggested:
a.	following the adsorption step in one of the two beds and a simultaneous desorption step in the other of the two beds, compressing a slip-stream of the product gas from the desorption step, using the compressed slip-stream as a rinse stream to rinse [[a]] the one of the two beds after the adsorption step, equalizing a pressure of the one of the two beds and the other of the two beds through the feed end of each of the one of the two beds and the other of the two beds at an end of the rinse and the simultaneous desorption step; and
b.	re-pressurizing the other of the two beds having just completed the simultaneous desorption step and pressure equalization step by sending a feed gas through the feed end of the other of the two beds while closing the outlet end thereof 

Claim 6, lines 3-12: For clarity, the following changes are suggested:
a.	following the adsorption step in one of the two beds and a simultaneous desorption step in the other of the two beds, compressing a slip-stream of the product gas from the desorption step, using the compressed slip-stream as a rinse stream to rinse [[a]] the one of the two beds after the adsorption step, equalizing a pressure of the one of the two beds and the other of the two beds through the outlet end of each of the one of the two beds and the other of the two beds at an end of the rinse step and the simultaneous desorption step; and 
b. 	[[b.]] re-pressurizing the other of the two beds having just completed the simultaneous desorption step and pressure equalization step by sending a feed gas through the feed end of the other of the two beds while closing the outlet end thereof 

Claim 7, line 4: For clarity, “an at least two beds” should state “[[an]] at least two beds.”
Claim 7, lines 4-5: For clarity, “a one or more adsorbent particles” should state “[[a]] one or more adsorbent particles.” 
Claim 7, line 10: For clarity, Applicant is suggested to amend “wherein a contacting in the one of the at least two beds occurs” to state (i) “wherein [[a]] the contacting [[in]] of the one of the at least two beds by the feed gas stream occurs” or (ii) “wherein the adsorption step occurs.”
Claim 7, lines 12-13: For clarity, “and thereby producing a product gas stream” should state (i) “and thereby produces[[ing]] a product gas stream” or (ii) “and the desorption step produces a product gas stream.”
Claim 7, lines 12-15: For clarity, Applicant is suggested to amend “a product gas stream during the desorption step containing no greater than about 2 mol % impurities, at least about 98 mol % of the ethylene recovered from the feed gas stream” to state “[[a]] the product gas stream during the desorption step containing no greater than about 2 mol % impurities[[,]] and at least about 98 mol % of the ethylene recovered from the feed gas stream.”
Claim 7 lines 18-19: The limitations “the impurity-enriched gas stream” and “the outlet end” lack antecedent basis and should state “the impurity-enriched gas stream” and “[[the]] an outlet end,” respectively.

Claim 11, lines 3-12: For clarity, the following changes are suggested:
a.	following the adsorption step in one of the two beds and a simultaneous desorption step in the other of the two beds, compressing a slip-stream of the product gas from the desorption step, using the compressed slip-stream as a rinse stream to rinse [[a]] the one of the two beds after the adsorption step, equalizing a pressure of the one of the two beds and the other of the two beds through the feed end of each of the one of the two beds and the other of the two beds at an end of the rinse and the simultaneous desorption step; and
b.	re-pressurizing the other of the two beds having just completed the simultaneous desorption step and pressure equalization step by sending a feed gas through the feed end of the other of the two beds while closing the outlet end thereof 

Claim 12, lines 3-12: For clarity, the following changes are suggested:
a.	following the adsorption step in one of the two beds and a simultaneous desorption step in the other of the two beds, compressing a slip-stream of the product gas from the desorption step, using the compressed slip-stream as a rinse stream to rinse [[a]] the one of the two beds after the adsorption step, equalizing a pressure of the one of the two beds and the other of the two beds through the outlet end of each of the one of the two beds and the other of the two beds at an end of the rinse step and the simultaneous desorption step; and 
b. 	[[b.]] re-pressurizing the other of the two beds having just completed the simultaneous desorption step and pressure equalization step by sending a feed gas through the feed end of the other of the two beds while closing the outlet end thereof 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “impurities such as nitrogen, hydrogen and ethane” in the preamble. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purpose of examination, the limitation at issue is interpreted as follows: “impurities 
Claim 1 recites “wherein the feed gas stream is input at a feed end of each of the at least two beds, the product gas stream is removed from the feed end of each of the at least two beds during the desorption step, and the impurity-enriched gas stream is produced from the outlet end of the at least two beds during the adsorption step” at lines 16-19. Claim 1 appears to require that the at least two adsorbent beds operate in an adsorption step and a desorption step in alternating manner such that at least one of the beds is in the adsorption step while at least one of the remaining beds is in the desorption step. The above recitation is confusing because it calls for inputting the feed gas stream at a feed end of each of the at least two beds and removing the product gas from the feed end of each of the at least two beds, as if all of the beds operate in the adsorption step or in the desorption step at the same time. For the purpose of examination, the limitation at issue is interpreted as follows: “wherein each of the at least two beds comprises a feed end and an outlet end, the feed gas stream is input at [[a]] the feed end of the one of the at least two beds during the adsorption step, the product gas stream is removed from the feed end of the another of the at least two beds during the desorption step, and [[the]] an impurity-enriched gas stream is produced from the outlet end of the one of the at least two beds during the adsorption step.”
Claims 2-6 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 1.

Claim 7 recites “impurities such as nitrogen, hydrogen and ethane” in the preamble. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purpose of examination, the limitation at issue is interpreted as follows: “impurities 
Claim 7 recites “wherein the feed gas stream is input at a feed end of each of the at least two beds, the product gas stream is removed from the feed end of each of the at least two beds during the desorption step, and the impurity-enriched gas stream is produced from the outlet end of the at least two beds during the adsorption step.” at lines 16-19. Claim 7 appears to require that the at least two adsorbent beds operate in an adsorption step and a desorption step in alternating manner such that at least one of the beds is in the adsorption step while at least one of the remaining beds is in the desorption step. The above recitation is confusing because it calls for inputting the feed gas stream at a feed end of each of the at least two beds and removing the product gas from the feed end of each of the at least two beds, as if all of the beds operate in the adsorption step or in the desorption step at the same time. For the purpose of examination, the limitation at issue is interpreted as follows: “wherein each of the at least two beds comprises a feed end and an outlet end, the feed gas stream is input at [[a]] the feed end of the one of the at least two beds during the adsorption step, the product gas stream is removed from the feed end of the another of the at least two beds during the desorption step, and [[the]] an impurity-enriched gas stream is produced from the outlet end of the one of the at least two beds during the adsorption step.”
Claims 8-12 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-5, and 7-9 of copending Application No. 17/388,105 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are fully encompassed in the reference claims. Particularly, both the instant claim 1 and the reference claim 1 are drawn to a process for adsorbing ethylene from a feed stream by alternating an input of the feed gas stream between at least two beds of adsorbent particles made from a homogeneous mixture, wherein the adsorbent particles comprise SSZ-98 (the reference claim recites SSZ-98 or SSZ-105), wherein an adsorption step is conducted in one of the at least two beds while a desorption step is carried out in another of the at least two beds, wherein the desoprtion step is conducted at a feed pressure of from about 50 psia to about 500 psia (from about 345 kPa to about 3450 kPa), wherein a product gas produced during the desorption step contains no greater than about 2 mol% impurities and at least about 98 mol% of the ethylene recovered from the feed gas, and wherein the feed gas stream is input at a feed end of each of the at least two beds, the product gas stream is removed from the feed end of each of the at least two beds during the desorption step, and the impurity-enriched gas stream is produced from the outlet end of the at least two beds. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches or makes obvious the claimed method for removing impurities from a feed gas stream comprising ethylene and impurities using at least two adsorption beds comprising SSZ-13 or SSZ-93 as adsorbent particles. Particularly, while SSZ-13 and SSZ-98 zeolites are known in the art for being useful as adsorbent material in certain separation processes, and the claimed configuration of at least two beds operating adsorption and desorption simultaneously (e.g. swing adsorption) is a well-known gas separation technique, there is no sufficient teaching or suggestion in the prior art which would have reasonably motivated one skilled in the art to use SSZ-13 or SSZ-98 in a swing adsorption separation to separate ethylene from impurities and produce a product gas stream containing no greater than about 2 mol% impurities and at least about 98 mol% of the ethylene recovered from the feed gas stream.
Zones et al. (US Pub. 2008/0159936 A1), drawn to a process for reducing cold start emissions in an exhaust gas stream using a mixture of adsorbents comprising a small-pore zeolite and a medium-large pore zeolite, teaches that SSZ-13 is capable of adsorbing ethylene ([0068]-[0069]; Fig. 3). However, Zones describes the ethylene uptake only in mmol/g (Fig. 3) and does not provide sufficient teaching or suggestion that would lead one skilled in the art to believe that the SSZ-13 adsorbent can produce a product gas (extract gas) containing high purity ethylene (≥98 mol%). Zones also notes that a mixture of a small-pore zeolite and a medium-large pore zeolite (e.g., SSZ-13 and SSZ-33) results in higher ethylene uptake than SSZ-13 alone, and nothing in the reference suggests that SSZ-13 can be used as adsorbent material in a swing adsorption configuration such as one described in the instant claims.
Xie et al. (US Pat. 9,409,786 B2), which is drawn to SSZ-98 and a process for preparing SSZ-98, teaches that SSZ-98 is useful as an adsorbent for gas separation (Abstract; col. 7, lines 10-11). However, Xie is silent on ethylene purification processes and nothing in the reference or elsewhere in the prior art reasonably suggests that SSZ-98 can be used as an adsorbent for adsorbing ethylene from a feed stream comprising ethylene and impurities and producing a high purity (≥98 mol%) ethylene product stream.
Thompson (US Pub. 2017/0072359 A1) discloses a swing adsorption method for removing acid gas from a feed stream of natural gas, using SSZ-13 adsorbent ([0023]). Also, Thompson et al. (US Pub. 2018/0257019 A1) discloses a swing adsorption method for removing acid gas from a feed gas comprising natural gas, wherein the suitable adsorbent materials include SSZ-98 ([0043], [0058]). Both ‘359 and ‘019 publications teach the same configuration and use of a swing adsorption unit as the one in the instant claims except that they process a different gas stream (i.e. natural gas), from the claimed invention. Nothing in the above patent publications or elsewhere in the prior art teaches or suggests that their swing adsorption method with SSZ-13 or SSZ-98 adsorbent can be applied for ethylene purification processes to produce a high-purity ethylene extract stream.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772